Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “terminal surface” (claims 26,27,34,35) of the tube1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 21,26-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 21, the combination of the tube containing “transcriptomic or proteomic preservative” with remaining limitations appears to be new to the application.
As to claims 26,27,34,35, the “tube comprising a terminal surface” appears to be new.  Consider that Para 8 states that an aperture (of the tube?) directs aerosol onto a terminal surface of a collection site of an impaction surface, but that the site/impaction surface is not a portion of the tube.
As to claims 21,28,36, the combination of “transcriptomic or proteomic preservative” in the tube appears to be new to the application.

Claims 26-33,35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 26, does “absorbs” (line 7) is not consistent with forming “microdroplets” (line 3).  Any absorption material enters the bioaerosol materials, and is not on the surface to provide a droplet.
As to claim 27, this claim repeats line 4 of claim 26.  In the alternative, does claim 27 refer to a second terminal surface?
As to claims 26,27, what does the “terminal surface” correspond to in any figure?  Para 8 states that an aperture (of the tube?) directs aerosol onto a terminal  surface, but that surfaces is not a surface of the tube.  Is that what “a terminal surface” corresponds to?
As to claim 28, “said terminal surface a genomiec” is awkward.  Are a few words missing?
As to claim 28, does this mean that the tube comprises preservative?  Such is the implication.
As to claim 28, claim 26 differentiates between the “tube” and “preservative”; but claim 28 suggests the preservative is a part/portion of the “tube”.  This is not consistent.
As to claim 28, is the “a genomic, transcriptomic or proteomic preservative” (lines 1,2) the same structure as “”a genomic, transcriptomic or proteomic preservative” (lines 2-3 from last, claim 26), causing the same structure being claimed twice?  (Double Inclusion)
As to claim 29, how is preservation occurring in the tube?  Preservation is carried out in the container(s).  
As to claim 35, this claim repeats line 4 of claim 34.  In the alternative, does claim 35 refer to a second terminal surface?
As to claim 36, “said terminal surface a genomiec” is awkward.  Are a few words missing?
As to claim 36, does this mean that the tube comprises preservative?  Such is the implication.
As to claim 36, claim 34 differentiates between the “tube” and “preservative”; but claim 36 suggests the preservative is a part/portion of the “tube”.  This is not consistent.
As to claim 36, is the “a genomic, transcriptomic or proteomic preservative” (lines 1,2) the same structure as “”a genomic, transcriptomic or proteomic preservative” (lines 2-3 from last, claim 34), causing the same structure to be claimed twice?  (Double Inclusion)
As to claim 37, how is preservation occurring in the tube?  Preservation is carried out in the container(s).  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
    

    
        1 Specification relates a terminal surface to an impaction surface which is not that of the tube.